DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Clearman et al. (US 7,770,820. Clearman hereinafter) in view of Tolboll (US 5,199,649).
With respect to claim 1, Clearman discloses a nozzle (710. Fig. 7) for a sanitary cleaning device (bathroom), the nozzle comprising: 
a nozzle cover (See Fig. 7 with additional annotations below) and having a nozzle cover-side water ejection opening (openings of the nozzle cover), the nozzle cover-side water ejection opening being formed on an upper (top) surface of the nozzle cover near a distal end (of the nozzle 710, where portion connected to element 714 is the proximal end); 
a distal-side channel-forming component disposed in the nozzle cover and having a channel-side water ejection opening (openings of the distal-side channel-forming component) which communicates with the nozzle cover-side water ejection opening; and 
a rear-side channel-forming component connected to a rear (upstream) portion of the distal-side channel-forming component in an axial direction of the nozzle cover, and capable of being adjusted in position in the axial direction of the nozzle cover with respect to the distal-side channel-forming component (by loosening the threaded connection between the sleeve and the housing. See Fig. 7 with additional annotations below).
Clearman fails to disclose wherein the nozzle cover is made of ceramic.
However, Tolboll teaches a nozzle (Fig. 18) made of ceramic. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a ceramic nozzle, as taught by Tolboll, to Clearman’s nozzle cover, in order to improve the wearability of the device (Col. 2, lines 62-65). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make a ceramic nozzle cover in order to improve the wearability of the device.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claim 2, Clearman’s nozzle modified by Tolboll’s ceramic material, Clearman further discloses wherein the nozzle cover has therein a gap which enables the distal-side channel-forming component and the rear-side channel-forming component to be adjusted in position in the axial direction of the nozzle cover (by loosening the threaded connection between the sleeve and the housing. See Fig. 7 with additional annotations below).
With respect to claim 3, Clearman’s nozzle modified by Tolboll’s ceramic material, Clearman further discloses the nozzle further comprising: a water-tight structure (See Fig. 7 with additional annotations below) functioning as a seal between the distal-side channel-forming component and the rear-side channel-forming component, the water-tight structure being provided in a portion where the distal-side channel-forming component and the rear-side channel-forming component overlap with each other as viewed in a direction perpendicular to the axial direction of the nozzle cover (same configuration as the Applicant’s invention).
With respect to claim 4, Clearman’s nozzle modified by Tolboll’s ceramic material, Clearman further discloses wherein positioning of the distal-side channel-forming component is performed with respect to the nozzle cover (Fig. 7).
With respect to claim 5, Clearman’s nozzle modified by Tolboll’s ceramic material, Clearman further discloses wherein the distal-side channel-forming component has a water-ejection portion having a protruding shape and provided with the channel-side water ejection opening (See Fig. 7 with additional annotations below), and the water-ejection portion is fitted in the nozzle cover-side water ejection opining.
With respect to claim 6, Clearman’s nozzle modified by Tolboll’s ceramic material, Clearman further discloses wherein positioning of the rear-side channel-forming component is performed in the axial direction of the nozzle cover, at a reference surface (See Fig. 7 with additional annotations below) formed in a rear portion the nozzle cover.
With respect to claim 7, Clearman’s nozzle modified by Tolboll’s ceramic material, Clearman further discloses wherein the rear-side channel-forming component is fixed to the nozzle cover (Fig. 7).
With respect to claim 8, Clearman’s nozzle modified by Tolboll’s ceramic material, Clearman further discloses wherein in a state where the nozzle cover has the distal-side channel-forming component assembled thereto, a fitting gap (See Fig. 7 with additional annotations below) is formed between the distal-side channel-forming component and the nozzle cover, the fitting gap allowing the channel-side water ejection opening to be fitted in the nozzle cover-side water ejection opening.
With respect to claim 9, Clearman’s nozzle modified by Tolboll’s ceramic material, Clearman further discloses wherein the rear-side channel-forming component is fixed in place to the distal-side channel-forming component (Fig. 7).

    PNG
    media_image1.png
    404
    798
    media_image1.png
    Greyscale

Response to Arguments
The applicant argues that Clearman fails to disclose the nozzle cover-side water ejection opening being formed on an upper surface of the nozzle cover near a distal end. The applicant’s argument has been considered but is moot due to the new interpretation of the Clearman reference. The distal end is now being interpreted as a distal end of the nozzle 710, where portion connected to element 714 is the proximal end. Therefore, the nozzle cover-side water ejection opening is being formed on an upper (top) surface of the nozzle cover near a distal end. See detailed rejections elaborated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        September 26, 2022